DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1-20 were originally filled on May 02, 2019 and claimed priority on KR10-2018-0051964, which was filled on May 04, 2018. 

Claims 1-20 were originally filled on May 02, 2019 and claimed priority on KR10-2019-0014051, which was filled on February 01, 2019. 

Information Disclosure Statement
The Information Disclosure Statements filed on 
May 02, 2019
November 14, 2019
April 08, 2020
August 19, 2020
have been considered. An initialed copy of each Form 1449 is enclosed herewith.
	
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “112” on Page 20, Paragraph 0098.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of 

The drawings are objected to because Figure 12A shows a second cleaning robot labeled as “200b” but the specification refers to the second cleaning robot as “100b” on page 74 Paragraph 0353.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 21 paragraph 0104, the specification states “battery 1800”. Reference character “1800” refers to the controller so it’s not clear why the battery is being referred to as 1800. 
On page 66 paragraph 0314 line 3, “ro” should be “to”.
On Page 67 paragraph 0318 line 4, “cleaner100a” should be “cleaner 100a”.
On Page 68 paragraph 0325 line 3, “second sector 101” should be “second sector 101”
On Page 68 paragraph 0326 line 1, “second sector 101” should be “second sector 101”
On Page 68 paragraph 0327 line 1, “ 101” should be “101”
On Page 69 paragraph 0328 line 6, “second sector 101” should be “second sector 101”
On Page 80 paragraph 0387 line 1, “10A, 10B, and 10C” should be “15A, 15B, and 15C”
On Page 80 paragraph 0388 line 1, “10A” should be “15A”
On Page 81 paragraph 0395 line 4, “5A” should be “15A”
Appropriate correction is required.

The use of the terms “Bluetooth”, “ZigBee”, “Wi-Fi Direct”, “WiMAX”, and “Z-wave”, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 16 needs an “is” in between “main body enters” and “a non-entry region”. This will make the claim grammatically correct.  
Appropriate correction is required.

Claims 1-16 are objected to for the following reason. The controller is not tied to all of the functions it is performing. For example, Claim 1 recites "where in the controller controls the moving...." This does not link the structure to the functions. Examiner recommends changing this to "wherein the controller is configured to control[s] the moving.....". This will clearly link the structure to function. The same applies for Claims 2-16 with the respective functions listed.

Claim 18 is objected to because of the following informalities:  
Claim 18 recites the limitation "the movement" in lines 2-3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the location" in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the moving" in line 6 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “traveling unit” in Claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 
The examiner has interpreted the “traveling unit” in Claim 1 to be a motor that spins the wheels of the robot. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11-13, 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 6, the claim states “wherein when it is sensed that a plurality of objects…”, it is not clear which component of the system is doing the sensing. Therefore, the claim is indefinite. 

Regarding Claim 6, the claim states “a moving path including next trajectory information” in the last line of the claim. It is not clear if this is a different path from the moving path corresponding to next trajectory information mentioned earlier in claim 1 or if it is the same path. Therefore, the claim is indefinite. 

Regarding Claim 11, the claim states “a next sector”. It is not clear if this next sector is different from the next sector mentioned earlier in claim 9 or if it is the same next sector. Therefore, the claim is indefinite. 

Claim 11 recites the limitation "the non-detection" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation "the non-detection" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 13 recites the limitation "the non-detection" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Regarding Claim 15, the claim states “a width of the entered moving region is sensed less than a reference range”, it is not clear which component of the system is doing the sensing. Therefore, the claim is indefinite.

Regarding Claim 16, the claim states “when it is sensed that the main body moves out of the relevant region”, it is not clear which component of the system is doing the sensing. Therefore, the claim is indefinite.

Regarding Claim 17, it is unclear if the applicant is claiming a plurality of mobile robots (a machine claim), or if the applicant is claiming the method of the second mobile robot following the first mobile robot (a process claim). If applicant wishes to claim the plurality of mobile robots as a system claim, applicant can rephrase the claim to state that the mobile robots are “configured to” complete the steps rather than using the present tense of the verbs which correspond to process claims (i.e. “the first mobile robot is configured to communicate” rather than “the first mobile robot communicates”).

 Claim 17 recites the limitation "the location" in line 3 of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9, 13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fong et al (US 20190212752 A1) in view of Curtis et al (US 20130090802 A1) (Hereinafter referred to as Fong and Curtis respectively). 

Regarding Claim 1, Fong discloses a mobile robot, comprising: 
a traveling unit configured to move a main body (See at least Fong Paragraph 0141, the motor drives the drive wheels to allow the mobile cleaning robots to move); 
a memory configured to store trajectory information of a moving path corresponding to the movement of the main body (See at least Fong Paragraph 0161, the memory stores navigational routes of the mobile cleaning robot); 
a communication unit configured to communicate with another mobile robot that emits a signal (See at least Fong Paragraphs 0071, 0152, and 0107 and Figures 7 reference character “716”, Figure 8 reference character “810” and Figure 2, the mobile cleaning robots both have a wireless communication system that allows them to communicate with one another); and 
a controller configured to recognize the location of the another mobile 10robot based on the signal (See at least Fong Paragraphs 0144, 0073, and 0071, the controller of the mobile robots can determine the robots current location and the two robots can communicate their location with one another), and control the another mobile robot to follow a moving path corresponding to the stored trajectory information based on the recognized location (See at least Fong Paragraphs 0161 and 0097, the controller of each robot can access their memory for navigational routes and the first mobile robot’s controller can coordinate with the second mobile robot’s controller to determine where the second mobile robot should clean),…
Fong fails to disclose… the another mobile robot to remove at least part of the stored trajectory information, and allow the another mobile robot to follow a moving path corresponding to the remaining trajectory information in response to whether the moving path corresponding to next trajectory information to be followed by the another mobile robot satisfies a specified condition. However, Curtis teaches these limitations (See at least Curtis Paragraph 0020 and Figure 3, the following vehicle removes waypoints of the leader vehicle, based on the waypoint being outside of a course heading, and follows the remaining trajectory).
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the invention to modify the teachings in Fong with the teachings of Curtis to allow the following robot to remove certain trajectory points based on a condition and follow the remaining trajectory. Fong teaches that a second robot may follow the first robot but there are circumstances where the second robot should not follow the first robot, like where the first robot can vacuum on carpet and the second robot is supposed to mop so the second robot should not travel on carpet (See at least Fong Paragraphs 0110 and 0084-0087). Incorporating the teachings of Curtis is applying a known technique, which is removing trajectory points that are not of interest like carpeted areas for a mopping robot, to yield predictable results. 

Regarding Claim 2, Fong discloses the mobile robot of claim 1, wherein whether or not the moving path corresponding to next trajectory information to be followed by the another mobile robot satisfies a specified condition is determined based on at least one of information on an obstacle sensed through a sensor of the main body, identification information of the another mobile robot, information related to an operating state of the another mobile robot, and floor state information on which the another mobile robot is located (See at least Fong Paragraphs 0084-0087, a second robot with mopping capabilities will not follow a first robot onto a carpeted region, which is considered floor state information). 

Regarding Claim 3, Fong fails to disclose trajectory information followed by the another mobile robot in the trajectory information stored in the memory is deleted from the memory.
However, Curtis teaches this limitation (See at least Curtis Paragraph 0029, the older waypoints which lie behind the following vehicle get removed).
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the invention to modify the teachings in Fong with the teachings of Curtis to delete trajectory information followed by the another mobile robot from the memory. This would prevent the following robot from traversing in a loop by going back down the path it already has traversed (See at least Curtis Paragraph 0029). 

Regarding Claim 4, Fong fails to disclose  when a moving path corresponding to first trajectory information to be followed at a current location of the another mobile robot satisfies a specified condition, the controller transmits a control command for moving the another mobile robot to a location corresponding to second trajectory information stored subsequent to the first trajectory information. However, Curtis teaches this limitation (See at least Curtis Paragraph 0020 and Figure 3, reference character “6” is interpreted as the first trajectory information, which is removed and the following vehicle goes to reference character “5”, which is the second trajectory information; the specified condition is that the trajectory information falls outside an area of interest based on the waypoint lying 1-10 degrees outside of a course heading).
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the invention to modify the teachings in Fong with the teachings of Curtis to allow the following robot to remove certain trajectory information based on a condition and follow the subsequent trajectory. Fong teaches that a second robot may follow the first robot but there are circumstances where the second robot should not follow the first robot, like where the first robot can vacuum on carpet and the second 

Regarding Claim 5, Fong fails to disclose at least one intermediate trajectory information is included between the first trajectory information and the second trajectory information, and 
the controller deletes the first trajectory information and the one or more intermediate trajectory information from the memory in response to the movement of the another mobile robot to a location corresponding to the second trajectory information. However, Curtis teaches these limitations (See at least Curtis Paragraphs 0030-0031, intermediate points are interpolated between trajectory points; See at least Curtis Paragraph 0029, the older waypoints which lie behind the following vehicle get removed). 
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the invention to modify the teachings in Fong with the teachings of Curtis to have intermediate trajectory information. This would allow the following robot to interpolate waypoints to create a more evenly distributed pattern of points which may improve the curve fitting process (See at least Curtis Paragraph 0030). Deleting trajectory information followed by the another mobile robot from the memory would prevent the following robot from traversing in a loop by going back down the path it already has traversed (See at least Curtis Paragraph 0029). 

Regarding Claim 7, Fong discloses the mobile robot of claim 1, wherein the controller controls moving to allow the another mobile robot to follow a moving path corresponding to the stored 5trajectory information in a sector unit (See at least Fong Paragraphs 0083-0084 the different regions in the house are interpreted as sector units), and 
a single sector comprises a moving path corresponding to a plurality of trajectory information (See at least Fong Paragraph 0161, the controller accesses navigational routines to navigate the mobile cleaning robots about the home which includes all the sector units, navigational routines are interpreted as having a plurality of trajectory information). 

Regarding Claim 9, Fong discloses the mobile robot of claim 1, wherein the controller controls the moving of the another mobile robot in a sector unit comprising a plurality of trajectory information (See at least Fong Paragraphs 0083-0084, the different regions in the house are interpreted as the sector units; See at least Fong Paragraph 0161, the controller accesses navigational routines to navigate the mobile cleaning robots about the home which includes all the sector units, navigational routines are interpreted as having a plurality of trajectory information), removes all trajectory information in a current sector in response to the satisfaction of the specified condition (See at least Fong Paragraph 0084, the second mobile robot does not travel on the carpeted area due to the floor state information), determines a next sector based on the current location and moving direction of the another mobile robot (See at least Fong Paragraph 0085, the second mobile robot follows the first mobile robot onto the hard floor), and controls the moving of the another mobile robot to follow one of the trajectory information in the determined next sector (See at least Fong Paragraph 0085, the second mobile robot knows where the first robot has vacuumed and mops those areas).

Regarding Claim 13, Fong discloses the mobile robot of claim 9, wherein the controller stops the moving of the another mobile robot until the main body enters into the next sector in response to the non-detection of the next trajectory information of the main body in the next sector (See at least Fong .

Regarding Claim 16, Fong discloses the mobile robot of claim 1, wherein the controller transmits a signal corresponding to a moving stop command to the another mobile robot when it is determined that a region in which the main body enters a non-entry region of the another mobile robot (See at least Fong Paragraphs 0083-0087, the carpeted region is considered a non-entry region for the second mobile robot which means the second mobile robot does not receive trajectory information for that area; See at least Fong Paragraph 0097, the first mobile robot’s controller can coordinate with the second mobile robot’s controller to determine where the second mobile robot should clean), and controls the moving of the another mobile robot to follow a moving path corresponding to the trajectory information of the main body stored subsequent to moving out of the relevant region when it is sensed that the main body moves out of the relevant region (See at least Fong Paragraph 0085, the second mobile robot follows the first mobile robot onto the hard floor once it is off the carpeted region).

Regarding Claim 17, Fong discloses a plurality of mobile robots comprising a first mobile robot and a second mobile robot (See at least Fong Paragraph 0003), wherein the first mobile robot communicates with the second mobile robot that emits a signal to recognize the location of the second mobile robot (See at least Fong Paragraphs 0144, 0073, and 0071, the controller of the mobile robots , stores the trajectory information of a moving path corresponding to the movement of the first mobile robot (See at least Fong Paragraph 0161, the memory stores navigational routes of the mobile cleaning robot), and controls the second mobile robot to follow a moving path corresponding to the stored trajectory information based on the recognized location of the second mobile robot (See at least Fong Paragraphs 0161 and 0097, the controller of each robot can access their memory for navigational routes and the first mobile robot’s controller can coordinate with the second mobile robot’s controller to determine where the second mobile robot should clean),… 
Fong fails to disclose …the first mobile robot removes at least part of the stored trajectory information, and controls the second mobile robot to follow a moving path corresponding to the remaining trajectory information in response to whether the moving path corresponding to next trajectory information to be followed at a current location of the second mobile robot satisfies a specified condition. However, Curtis teaches these limitations (See at least Curtis Paragraph 0020 and Figure 3, the following vehicle removes waypoints of the leader vehicle, based on the waypoint being outside of a course heading, and follows the remaining trajectory).
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the invention to modify the teachings in Fong with the teachings of Curtis to allow the following robot to remove certain trajectory points based on a condition and follow the remaining trajectory. Fong teaches that a second robot may follow the first robot but there are circumstances where the second robot should not follow the first robot, like where the first robot can vacuum on carpet and the second robot is supposed to mop so the second robot should not travel on carpet (See at least Fong Paragraphs 0110 and 0084-0087). Incorporating the teachings of Curtis is applying a known technique, which is removing trajectory points that are not of interest like carpeted areas for a mopping robot, to yield predictable results. 

Regarding Claim 18, Fong discloses a method of controlling a mobile robot, the method comprising: 
storing trajectory information of a moving path corresponding to the movement of a mobile robot main body (See at least Fong Paragraph 0161, the memory stores navigational routes of the mobile cleaning robot); 
communicating with another mobile robot that emits a signal to recognize the location of the another mobile robot (See at least Fong Paragraphs 0144, 0073, and 0071, the controller of the mobile robots can determine the robots current location and the two robots can communicate their location with one another); 
controlling the moving of the another mobile robot such that the another mobile robot follows a moving path corresponding to the stored trajectory information based on the recognized location (See at least Fong Paragraphs 0161 and 0097, the controller of each robot can access their memory for navigational routes and the first mobile robot’s controller can coordinate with the second mobile robot’s controller to determine where the second mobile robot should clean);… 
Fong fails to disclose …sensing that a moving path corresponding to next trajectory information to be followed by the another mobile robot satisfies a specified condition; and 
controlling the moving of the another mobile robot to remove part of the stored trajectory information such that the another mobile robot follows a moving path corresponding to the remaining trajectory information according to the sensing. However, Curtis teaches limitations (See at least Curtis Paragraph 0020 and Figure 3, the following vehicle removes waypoints of the leader vehicle, based on the waypoint being outside of a course heading, and follows the remaining trajectory). 
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the invention to modify the teachings in Fong with the teachings of Curtis to allow the following robot to 

Regarding Claim 19, Fong discloses the method of claim 18, wherein whether or not the specified condition is satisfied is determined by at least one of information on an obstacle sensed through a sensor of the main body, identification information of the another mobile robot, information related to an operating state of the another mobile robot, and floor state information at a current location of the another mobile robot (See at least Fong Paragraphs 0084-0087, a second robot with mopping capabilities will not follow a first robot onto a carpeted region, which is considered floor state information).

Regarding Claim 20, Fong fails to disclose deleting trajectory information followed by the another mobile robot from the stored trajectory information. However, Curtis teaches this limitation (See at least Curtis Paragraph 0029, the older waypoints which lie behind the following vehicle get removed).
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the invention to modify the teachings in Fong with the teachings of Curtis to delete trajectory information followed by the another mobile robot from the memory. This would prevent the following . 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Curtis and in further view of Suzuki et al (US 20190310656 A1) and Brunet et al (US 10303170 B2). (Hereinafter referred to as Suzuki and Brunet respectively). 

Regarding Claim 6, the combination of Fong and Curtis fail to teach when it is sensed that a plurality of obstacles have approached a location of next trajectory information to be followed at a current location of the another mobile robot, the controller controls the moving of the another mobile robot to follow the main body on another moving path instead of a moving path including the next trajectory information. However, the combination of Suzuki and Brunet teaches this limitation. 
Suzuki teaches a group of mobile robots following a leader robot. When the group of robots encounter obstacles, they prioritize avoiding the obstacles rather than following the trajectory of the leader robot (See at least Suzuki Paragraphs 0131-0140 and Figure 7-8). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Fong and Curtis to incorporate the teachings of Suzuki to allow the following robots to avoid obstacles rather than follow the trajectory of the leader robot. Fong discloses that the mobile robots have Obstacle Detection and Obstacle Avoidance (See at least Fong Paragraph 0158) and that one mobile robot can follow the other mobile robot (See at least Fong Paragraphs 0110 and 0085). For a robot to be able to avoid obstacles that have approached the location of next trajectory information while following the trajectory of the main body, it must temporarily go off course otherwise it would crash into the obstacles. 

Combining the teachings in Suzuki with the teachings in Brunet allows for a group of robots following a leader to encounter a plurality of obstacles on the path the leader is traveling, and avoid those obstacles by taking a different path than the path taken by the leader to reach their destination. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in the combination of Fong, Curtis, and Suzuki to incorporate the teachings of Brunet to allow robots to go off their original trajectory to avoid a plurality of obstacles. Fong discloses that the mobile robots have Obstacle Detection and Obstacle Avoidance (See at least Fong Paragraph 0158). For a robot to be able to avoid a plurality of obstacles that have approached the location of next trajectory information, it must go off course otherwise it would crash into the obstacles.

Claims 8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Curtis and in further view of Deng et al (US 20190179325 A1) (Hereinafter referred to as Deng). 

Regarding Claim 8, Fong fails to disclose the another mobile robot to move on a moving path different from a moving path of the main body corresponding to a plurality of trajectory information in response to the satisfaction of the specified condition, and 
the different moving path has a shorter path length than the moving path of the main body. 
However, Curtis teaches the another mobile robot to move on a moving path different from a moving path of the main body corresponding to a plurality of trajectory information in response to the satisfaction of the specified condition,… (See at least Curtis Paragraph 0020 and Figure 3, if a waypoint is 
It would have been prima facie obvious to one of ordinary skill before the effective filing date of the invention to modify the teachings in Fong with the teachings of Curtis to allow the following robot to follow a different moving path than the main body. Fong teaches that a second robot may follow the first robot but there are circumstances where the second robot should not follow the first robot, like where the first robot can vacuum on carpet and the second robot is supposed to mop so the second robot should not travel on carpet (See at least Fong Paragraphs 0110 and 0084-0087). Incorporating the teachings of Curtis is applying a known technique, which is removing trajectory points that are not of interest like carpeted areas for a mopping robot, to yield predictable results.
Deng teaches …the different moving path has a shorter path length than the moving path of the main body (See at least Deng Paragraphs 0043-0044, the shortest path from the robot’s current node to the target node is determined and followed by the robot, this moving path is being interpreted as a different moving path than the original moving path which includes all the nodes).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Fong and Curtis to incorporate the teachings of Deng to have the different moving path be shorter than the moving path of the main body. Since the following robot will have a limited energy supply, it would be obvious to have the following robot consume the least amount of energy as possible. The longer the distances the robot has to travel, the more energy it will consume. By using the shortest path to get from its current location to its destination, the robot will be consuming less energy (See at least Deng Paragraph 0030). Also, since the following robot is going on a different path than the main body, one would not want the different moving path to be longer than the original moving path otherwise the following robot would fall too far behind the leading robot. 

Regarding Claim 14, the combination of Fong and Curtis fail to disclose the another mobile robot to move on a path connected by a shortest straight line from a current location of the another mobile robot to a current location of the main body, instead of a moving path corresponding to the trajectory information of the main body detected for a predetermined period of time, in response to a change in the moving direction of the main body more than a reference number of times for the predetermined period of time. However, Deng teaches this limitation (See at least Deng Paragraphs 0043-0044, the robot plans the shortest path from its current location to its target location by removing nodes and does not follow the original path consisting of all the nodes; See at least Deng Paragraphs 0032-0033, the robot must change directions when it encounters an obstacle, since applicant never defined what the predetermined time period or reference number of times is, any amount of times it changes directions in any amount of time can be interpreted as a reference number of times in a predetermined period of time).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Fong and Curtis to incorporate the teachings of Deng to have the another mobile robot follow the shortest path from its current location to the current location of the main body in response to the main body changing directions more than a reference number of times in a predetermined period of time. Fong teaches that a second robot may follow the first robot but there are circumstances where the second robot should not follow the first robot, like where the first robot can vacuum on carpet and the second robot is supposed to mop so the second robot should not travel on carpet (See at least Fong Paragraphs 0110 and 0084-0087). In these cases, the second robot will not follow the first robot until the first robot is back on surface where the second robot can traverse. The second robot must go from its current location to where the first robot currently is. Deng teaches how a robot can go from its current location to a target location in the shortest path possible. .  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Curtis and in further view of Zou (US 9637310 B1) (Hereinafter referred to as Zou). 

Regarding Claim 10, the combination of Fong and Curtis fail to disclose the controller outputs a control command to change or stop a moving speed of the main body when the another mobile robot moves away from the main body to follow one of the trajectory information in the determined next sector. However, Zou teaches this limitation (See at least Zou Column 10 line 66- Column 11 line 7 and Figure 6, when the distance between the two robots becomes too large, the leader robot stops).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Fong and Curtis to incorporate the teachings of Zou to have the leader robot stop when the follower robot moves too far away from the leader robot. Fong . 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fong in view of Curtis and in further view of Szubbocsev (US 20190277643 A1) (Hereinafter referred to as Szubbocsev). 

Regarding Claim 11, the combination of Fong and Curtis fail to disclose the controller changes at least one of a size and a location of a next sector to detect the next trajectory information of the main body in response to the non-detection of the next trajectory information of the main body in the next sector. However, Szubbocsev teaches this limitation (See at least Szubbocsev Paragraph 0093, an autonomous vehicle is trying to locate a healthcare facility so it can plan a route and arrive at the healthcare facility, if it cannot locate a healthcare facility, it will increase the geographical area of the map until it finds a healthcare facility, the geographical area is being interpreted as the next sector).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Fong and Curtis to incorporate the teachings of Szubbocsev to increase the area of the next sector to locate the main body. Both Fong and Szubbocsev are related to the field of planning and following routes. Fong teaches that one robot should follow another robot (See at least Fong Paragraphs 0110 and 0085). This requires the second robot to detect 

Regarding Claim 12, the combination of Fong and Curtis fail to disclose the controller increases the number of sectors to detect the next trajectory information of the main body in response to the non-detection of the next trajectory information of the main body in the next sector. However, Szubbocsev teaches this limitation (See at least Szubbocsev Paragraph 0093, the non-detection of a healthcare facility causes the vehicle to create a second geographical area, which is interpreted as increasing the number of sectors, that is larger than the first geographical area in order to locate the healthcare facility). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Fong and Curtis to incorporate the teachings of Szubbocsev to increase the number of sectors in response to the non-detection of the main body. Both Fong and Szubbocsev are related to the field of planning and following routes. Fong teaches that one robot should follow another robot (See at least Fong Paragraphs 0110 and 0085). This requires the second robot to detect and locate the first robot and follow its movements. Szubbocsev teaches a .

Allowable Subject Matter
Claim 15 would be allowable if it is rewritten in independent form while still including all the limitations of the base claim and if it overcomes its 112b rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nguyen et al (US 10906179 B2) teaches a mobile robot that travels along a travel locus and a method for tracking the mobile robot.
Komlosi (US 10894322 B2) teaches a method for motion planning for at least one robot.
Zhang et al (US 20200331148 A1) teaches a cleaning robot that obtains parameters relating to a motion of the cleaning robot. 
Artes et al (US 20200150655 A1) teaches a method for controlling an autonomous mobile robot which is designed to navigate independently in a robot deployment area using sensors and a map. 
Lamon et al (US 20200077860 A1) teaches a floor treatment machine treating floor surfaces and allowing at least two zones to be defined on a floor surface. 
Kim et al (US 10394249 B2) teaches a cleaning robot where at least one area among a plurality of areas is set as a cleaning area.
Kichkaylo et al (US 20190176328 A1) teaches dynamically adjusting roadmaps for robots based on sensed environmental data. 
Ansari et al (US 10156850 B1) teaches systems and methods for determining object motion and controlling autonomous vehicles. 
Lee et al (US 20180317725 A1) teaches a cleaning robot and method of controlling the cleaning robot. 
Sinyavskiy et al (US 20180281191 A1) teaches systems and methods for robotic path planning. 
Russell et al (US 10037029 B1) teaches systems and methods related to roadmaps for mobile robotic devices. 
Gu et al (US 20180192845 A1) teaches two cleaning robots and a method of cleaning. 
Goldenberg et al (US 20180073266 A1) teaches a set of pool cleaning robots for cleaning a pool. 
Santini (US 20160235270 A1) teaches a mobile floor-cleaning robot with floor-type detection
Ryu et al (US 20160081520 A1) teaches a window cleaning apparatus including two cleaning units. 
Murphy (US 20140172223 A1) teaches a system and method of automatic guided vehicles that are capable of providing synchronized travel along a line or path. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.S./               Examiner, Art Unit 3666                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666